DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 10/28/2022. Claims 1-13 are currently pending for examination on the merits, of which claim 10 is currently withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motoi (JP 2011084144 with English Machine Translation) (of record).
Regarding claim 1, Motoi discloses a tire (title) comprising a carcass reinforcement (24), itself capped by a tread (34), the tread (34) being connected to two beads (10) via two sidewalls (38) each having an exterior surface (56), a least one of the sidewalls (38) comprising at least two circumferential protrusions (50) (see Fig. 2), each sidewall (38) comprising an equator point (see intersection of H3 and G1, Fig. 2) situated on the exterior surface (56) of the sidewall (38) radially at the same position as the axially outermost point of the carcass reinforcement (24) in the unladen reference configuration (see Fig. 2), each circumferential protrusion (50) being bounded by a planar radially upper wall, by a radially lower wall, and by a connecting wall situated between the planar radially upper wall and the radially lower wall (see Modified Figure 3 below), wherein for each circumferential protrusion (50): the connecting wall is substantially parallel to the carcass reinforcement (24) considered axially facing the said connecting wall (see Modified Figure 3 below), the planar radially upper wall is inclined relative to the radial direction (see Modified Figure 3 below). In the embodiment shown in Figs. 1-4, Motoi fails to disclose that the radially lower wall is curved and that at least a portion of the curved radially lower wall is substantially parallel to the radial direction. However, Motoi teaches that the protrusion (50) can have a convex shape ([0044]) such that the radially lower wall is curved and at least a portion of the curved radially lower wall is substantially parallel to the radial direction while the radially upper wall still contains a planar portion and the connecting wall is still substantially parallel to the carcass reinforcement (24) (see Modified Figure 7 below). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shape of the protrusion (50) disclosed by Motoi to satisfy the claimed shape because Motoi reasonably suggests doing so. 
Motoi further discloses that the total thickness (G1) of the sidewall (38) measured at the equator is 1.5 mm ([0035]). While Motoi does not specifically teach an example height within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the circumferential protrusion height within the claimed range since Motoi discloses that the height (H) of the circumferential protrusion (50) measured in a direction substantially perpendicular to the carcass reinforcement (24) from the exterior surface (56) is between 1.0 mm and 4.0 mm ([0039]), overlapping the claimed range of greater than the smaller value of 0.8 times the total thickness (G1) of the sidewall (38) as measured at the equator (1.2 mm in this case) and 4 mm, and less than the greater value of 1.6 times the total thickness (G1) (2.4 mm in this case) and 8 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Motoi further discloses that in the meridian plane at the center of the contact patch of the tire in the compressed configuration, the angle α formed by the planar radially upper wall with the radial direction is, in the case of the radially outermost protrusion (50), greater than 95o (see Modified Figure 3 below), and the radially innermost position of the connecting wall of the radially innermost protrusion (50) is situated radially on the outside of the equator point (see Fig. 2). 

    PNG
    media_image1.png
    465
    518
    media_image1.png
    Greyscale

Modified Figure 3, Motoi

    PNG
    media_image2.png
    564
    569
    media_image2.png
    Greyscale

Modified Figure 7, Motoi
Regarding claim 2, Motoi discloses all of the limitations as set forth above for claim 1. Motoi further discloses that the ratio (W/H) of the width (W) of the circumferential protrusion (50), which is substantially equal, if not slightly smaller, to the curvilinear length of the connecting wall given, to the height (H) of the circumferential protrusion (50) is 0.8 or more and 1.3 or less ([0039]), suggesting the claimed range that the curvilinear length of the connecting wall is greater than 50% of the height of the protrusion. 
Regarding claim 5, Motoi discloses all of the limitations as set forth above for claim 1. Motoi further discloses that each sidewall (38) comprises at least three protrusions (50) (see Figs. 1-2). 
Regarding claim 6, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to explicitly disclose, however, that the angle α is, for the radially outermost protrusion (50), greater than 105o. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the angle α formed by the radially upper wall with the radial direction of the outermost protrusion. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Motoi, one of ordinary skill in the art would have found that the angle α for the radially outermost protrusion is about 120o, thus suggesting the claimed range of greater than 105o. 
Therefore, while Motoi does not explicitly state a value for the angle α for the radially outermost protrusion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the angle to be within the claimed range because the drawings reasonably suggest doing so. Thus, Motoi satisfies all of the limitations in claim 6. 
Regarding claim 7, Motoi discloses all of the limitations as set forth above for claim 1. Motoi further discloses that the angle α is decreasing in value when moving on from one protrusion (50) to the next in the direction toward the equator (see Modified Figure 3 below). 

    PNG
    media_image3.png
    400
    502
    media_image3.png
    Greyscale

Modified Figure 3, Motoi
Regarding claim 8, Motoi discloses all of the limitations as set forth above for claim 1. Motoi further discloses that the smallest value for the angle α for all of the protrusions (50) is greater than 90o (see Modified Figure 3 above). 
Regarding claim 9, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to explicitly disclose that each protrusion (50) is made of the same rubber compound as the part of the sidewall (38) that forms said exterior surface (56). However, based on Figs. 1-4, it is clear that Motoi shows that the protrusions (50) are integrally formed with the part of the sidewall (38) that forms the exterior surface (56) (see Figs. 3-4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed the protrusions (50) to be made up of the same rubber compound as the part of the sidewall (38) that forms said exterior surface (56) because the figures of Motoi reasonably suggest doing so.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Motoi (JP 2011084114 with English Machine Translation) (of record) in view of Miyazaki (JP 2000016032 with English Machine Translation) (of record). 
Regarding claims 3 and 4, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to disclose, however, that for each protrusion (50), the curvilinear length of the connecting wall is greater than 1.5 times the height (H) of the protrusion, as claimed in claim 3, and that for each protrusion (50), the curvilinear length of the connecting wall is greater than 2.5 times the height (H) of the protrusion (50) as claimed in claim 4. 
Miyazaki teaches a similar tire (title) wherein the sidewall (4) comprises multiple circumferential protrusions (12). Miyazaki further teaches that the width (W) of each of the protrusions (12) is in a range of from 1.5 mm to 4 mm ([0022]). Miyazaki further teaches that the height (h1) of each of the protrusions (12) is in a range of from 0.7 mm to 2 mm. Thus, Miyazaki teaches that the ratio (W/h1) of the width (W) of each protrusion to the height (h1) of each protrusion would be in a range of from 0.75 (1.5/2) to 5.7 (4/0.7). Miyazaki further teaches that these dimensions can help improve riding comfort and side crack resistance ([0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width and height of the circumferential protrusions disclosed by Motoi to the values taught by Miyazaki because they would have had a reasonable expectation that doing so would lead to an improvement in riding comfort and side crack resistance. 
Additionally, it is clear that the width (Motoi: W) of the protrusions (Motoi: 50) is substantially equal, if not slightly smaller, to the curvilinear length of the connecting wall. Thus, since modified Motoi includes the teaching from Miyazaki that the ratio of the width of each protrusion to the height of each protrusion is in a range of from 0.75 to 5.7 as set forth above, modified Motoi also discloses that the curvilinear length of the connecting wall is between 0.75 and 5.7 times the height (Motoi: H) of the protrusion (Motoi: 50), overlapping the claimed ranges of greater than 1.5 and greater than 2.5 times the height of the protrusion. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, modified Motoi satisfies all of the limitations in claims 3 and 4. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motoi (JP 2011084114 with English Machine Translation) (of record) in view of Tanaka (JP 2008126699 with English Machine Translation) (of record). 
Regarding claim 11, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to disclose, however, that each protrusion (50) has, on its connecting wall, in the circumferential direction, a series of concave and convex surfaces, the peak-to-peak height of which is greater than 2 mm and less than 80% of the height of the protrusion.
Tanaka teaches a similar tire (title) wherein a sidewall (2) comprises protrusions (see Fig. 1A; [0023]), each protrusion being bounded by a radially upper wall, by a radially lower wall, and by a connecting wall situated between the radially upper wall and the radially lower wall (see Modified Figure 3A below). Tanaka further teaches that each protrusion has, on its radially upper wall, radially lower wall, and connecting wall, in the circumferential direction, a series of concave (12) and convex (11) surfaces (see Figs. 1B and 2). Tanaka further teaches that the peak-to-peak height (H1) of these concave (12) and convex (11) surfaces is in a range from 0.2 to 2.0 mm ([0018]), extremely close to the claimed range of greater than 2 mm. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Tanaka further teaches that the height (H2) of the protrusions is in a range of from 0.2 to 2.0 mm ([0025]), thus making the ratio (H1/H2) of the peak-to-peak height (H1) of the concave (12) and convex (11) surfaces to the height (H2) of the protrusions be in a range of from 0.1 (0.2/2.0) to 10 (2.0/0.2), overlapping the claimed range of less than 80% of the height of the protrusion. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanaka further teaches that these concave (12) and convex surfaces (11) help to make unevenness in the sidewalls (2) less noticeable ([0018]). 

    PNG
    media_image4.png
    483
    465
    media_image4.png
    Greyscale

Modified Figure 3A, Tanaka
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions disclosed by Motoi to have the concave and convex surfaces as taught by Tanaka because they would have had a reasonable expectation that doing so would make unevenness in the sidewalls less noticeable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Motoi (JP 2011084114 with English Machine Translation) (of record) in view of Busch et al. (US 2016/0108212) (Busch) (of record). 
Regarding claim 12, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to disclose, however, that each protrusion (50) comprises a rubber composition that contains at least 8 phr of anti-ozone wax. 
Busch teaches a similar tire (title) wherein the sidewall ([0083]) comprises a rubber composition that contains 1 to 10 phr of at least one anti-ozone wax ([0042]), overlapping the claimed range of at least 8 phr. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Busch further teaches that this composition can aid in the tire’s ozone resistance properties ([0093]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber composition of the sidewalls, including the protrusions, as disclosed by Motoi to have contain the amount of anti-ozone wax as taught by Busch because they would have had a reasonable expectation that doing so would help the tire’s ozone resistance properties. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Motoi (JP 2011084114 with English Machine Translation) (of record) in view of Randall et al. (US 10,221,297) (Randall) (of record). 
Regarding claim 13, Motoi discloses all of the limitations as set forth above for claim 1. Motoi fails to disclose, however, that each protrusion (50) comprises a rubber compound containing an amide of formula (I) as claimed in claim 13. 
Randall teaches a rubber composition (title) that contains N,N′-ethylene bis(stearamide) (EBSA) (pg. 16, line 63), which satisfies the limitations of the claimed amide of formula (I) in claim 13. Randall further suggests using this rubber composition in tire sidewalls (pg. 15, lines 39-56). Randall further teaches that the specific rubber composition that contains N,N′-ethylene bis(stearamide) (EBSA) can help to improve the durability of the rubber (pg. 17, lines 9-16). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber composition of the sidewalls, including the protrusions, as disclosed by Motoi to contain N,N′-ethylene bis(stearamide) (EBSA) as taught by Randall because they would have had a reasonable expectation that doing so would improve the durability of the tire.
Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 28th, 2022. 
Applicant’s arguments, see Remarks, filed 10/28/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 over Motoi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Motoi.
Regarding applicant’s argument that it would not have been obvious to one having ordinary skill in the art to configure the claimed height range of the circumferential protrusion of claim 1 based on Motoi, examiner respectfully disagrees. As set forth in the above office action, Motoi clearly discloses that the total thickness (G1) of the sidewall (38) measured at the equator is 1.5 mm ([0035]). Furthermore, Motoi gives a range of preferable values for the height (H) of the circumferential protrusion (50) between 1.0 mm and 4.0 mm ([0039]), meaning that one of ordinary skill in the art would expect any height (H) value within that range to be a viable height to achieve the intended purpose of the invention. Moreover, based on the above disclosed values, Motoi clearly teaches a range of heights (H) that overlap with the claimed range. For instance, when the total thickness (G1) of the sidewall (38) is 1.5 mm, the claimed range of greater than the smallest value of 0.8 times the total thickness (G1) of the sidewall (38) (1.5*0.8=1.2 mm) and 4 mm and less than the greater value of 1.6 times the said thickness (G1) (1.5*1.6= 2.4 mm) and 8 mm is the same as saying greater than 1.2 mm and less than 8 mm, which overlaps with the disclosed range of 1.0 mm and 4.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, since Motoi clearly teaches a range of preferable height values for the protrusion that at least overlaps with the claimed range, configuring the height of the protrusion to be within the claimed range would not render Motoi unsatisfactory for its intended purpose. Therefore, applicant’s arguments against the Motoi reference are not persuasive. Additionally, examiner notes that, disregarding the total thickness of the sidewall, merely the range of preferable values for the height (H) of the circumferential protrusion (50) of between 1.0 mm and 4.0 mm shares an endpoint with the claimed range of greater than 4 mm and less than 8 mm, which would be sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. 
Regarding applicant’s statement against the use of schematic figures to meet certain features of claim 1, examiner respectfully disagrees. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Regarding the use of Modified Figure 3 above, examiner submits that this figure clearly indicates unambiguously that Motoi discloses that in the meridian plane at the center of the contact patch of the tire in the compressed configuration, the angle α formed by the radially upper wall with the radial direction is, in the case of the radially outermost protrusion, greater than 95o. 
As such, claims 1-9 and 11-13 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749